Memorandum: Defendant failed to request the court to instruct the jury regarding his alibi defense and made no objection to the charge as given. Although an alibi instruction was warranted, this error, together with claimed improprieties in the prosecutor’s summation, was not preserved for our review (CPL 470.05 [2]; People v Williams, 46 NY2d 1070, 1071; People v Cobenais, 112 AD2d 31) and reversal in the interest of justice is not warranted (CPL 470.15 [3]; People v Hopkins, 58 NY2d 1079, 1083; People v Cobenais, supra).
We have considered defendant’s remaining contentions and find that they lack merit. (Appeal from judgment of Supreme Court, Erie County, Marshall, J. — robbery, third degree.) Present — Doerr, J. P., Green, Balio, Lawton and Schnepp, JJ.